DETAILED ACTION
The instant application having Application No. 17/157,414 filed on 01/25/2021 is presented for examination by the examiner.

Status of Claims
Claim 1-19 have been canceled. Claims 20-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments, see Remarks, filed on 06/28/2022, with respect to the rejection(s) of claims 20-23 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Pub # US 2016/0219640 A1 hereinafter Jung) in view of Park (Pub # US 2016/0044694 A1).
Regarding claim 20, Jung teaches “a terminal comprising: a processor that performs resource selection such that a plurality of pieces of D2D control information are not transmitted by a same time resource” as [(Para. 0014), method comprises identifying a plurality of resource pools capable of sending D2D signals and selecting a specific resource pool of the plurality of resource pools, wherein the D2D signal is transmitted using a resource of the selected specific resource pool… (Para. 0189), UE may determine whether resources overlap or not based on the timing boundaries of two related cells, for example, a subframe boundary. If a difference between the time boundaries of the two related cells is within a predetermined permission value, it is assumed that the time boundaries have been arranged and overlapped. If a difference between the time boundaries of the two related cells is greater than a predetermined permission value, it is assumed that the time boundaries have not been arranged and overlapped…. (Para. 0078), The ProSe is a concept which may include D2D communication… (Para. 0106), Meanwhile, the following IDs may be used in ProSe direct communication… (Para. 0109), An SA L1 ID: this ID is an ID in Scheduling Assignment (SA) in the PC 5 interface].
However, Jung does not specifically disclose a transmitter that transmits D2D control information by a selected resource.
In an analogous art, Park teaches “a transmitter that transmits D2D control information by a selected resource” as [(Para. 0060), In the case of mode 2, a resource pool for transmission of D2D control information (e.g., SA) may be pre-configured and/or may be semi-statically allocated. In this instance, a Tx UE may select a resource for D2D control information from the resource pool, for transmission of the D2D control information…. (Para. 0049), A UE to transmit a signal based on D2D communication is defined as a transmit UE (Tx UE) and a UE to receive a signal based on D2D communication is defined as a receive UE (Rx UE)].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung to provide an effective D2D communication in a licensed band as taught by Park by assigning a priority a signal for processing D2D signals when a collision occurs among the D2D signals [Park: Para. 0010].
Regarding claim 21, the combination of Jung and Park, specifically Park teaches “wherein the processor drops a D2D signal when a power for transmission of a plurality of D2D signals exceeds a maximum transmission power” as [(Para. 0134), Also, when the D2D signals are simultaneously generated on the multiple carriers and the transmission power of the D2D signals exceed a PCMAX, the UE may (selectively) drop the D2D signals or execute power scaling based on the priority].
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 20.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Park, and further in view of Suzuki et al. (Pub # US 2016/0028572 A1 hereinafter Suzuki).
Regarding claim 22, the combination of Jung and Park does not specifically disclose wherein, when UL transmission and D2D transmission occur in a same time resource and the terminal is not capable of both the UL transmission and the D2D transmission, the processor performs only the UL transmission or only the D2D transmission.  
In an analogous art, Suzuki teaches “when UL transmission and D2D transmission occur in a same time resource and the terminal is not capable of both the UL transmission and the D2D transmission, the processor performs only the UL transmission or only the D2D transmission” as [(Para. 0140), In a case where the transmission of the uplink signal and the transmission of the D2D signal occur in the same subframe (timing, symbol) of the same cell, the terminal apparatus 1 may drop either the transmission of the uplink signal or the transmission of the D2D signal].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Jung and Park to provide a terminal apparatus as taught by Suzuki which can efficiently perform the D2D and a base station apparatus which controls the terminal apparatus [Suzuki: Para. 0008].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463